Exhibit 10.3

 

[g229941kqi001.jpg]

 

SEVERANCE AGREEMENT AND RELEASE

 

THIS SEVERANCE AGREEMENT AND RELEASE (“Agreement”) is entered into between
Tuesday Morning, Inc., its related and affiliated entities (collectively,
“Tuesday Morning”), and John Rossler (“Employee”), and is intended to be a full
and final resolution of all matters involving Employee’s employment with Tuesday
Morning.  Specifically, the parties to this Agreement agree to the following:

 

1.                                      Termination of Employment.  Employee’s
employment with Tuesday Morning terminated effective as of August 28, 2013 (the
“Termination Date”).

 

2.                                      Payments.  In consideration for
Employee’s signing this Agreement, in lieu of notice regarding the termination
of employment, and for complying with the terms of this Agreement, Tuesday
Morning will pay to Employee $325,000, less applicable deductions (the
“Separation Payment”).  The Separation Payment will be made in 24 equal
installments on Tuesday Morning’s consecutive regularly scheduled paydays with
the first payment to be made on the first regularly scheduled payday following
the expiration of the revocation period provided for in Section 8(e) of this
Agreement, but in no event later than sixty (60) days following the Termination
Date.  Tuesday Morning is not offering any tax advice to Employee regarding the
Separation Payment.

 

Tuesday Morning also will pay to Employee the cash value of Employee’s earned
but unused and accrued days of vacation time within the time required by
applicable law.  This payment will be subject to applicable deductions. 
Employee understands and agrees that upon his receipt of the payments described
above he will have been fully compensated for all work he has performed for
Tuesday Morning and that he will not make any other claims to Tuesday Morning
for any type of compensation.

 

The parties agree that Tuesday Morning does not have a legal obligation to make
the Separation Payment, but that it chooses to do so in consideration for
Employee’s promises in this Agreement.  Employee agrees and understands that the
Separation Payment is conditioned upon Employee’s continuing compliance with the
terms of this Agreement, including Employee’s execution within 45 days, without
revocation, of the waiver as provided for in Section 8 of this Agreement.  A
breach by Employee of any term of this Agreement will result in the termination
of Tuesday Morning’s obligation to make any further installment payments under
this Agreement and Employee will repay to Tuesday Morning any part of the
Separation Payment Employee has received under the terms of this Agreement.

 

3.                                      Benefits.  All of Employee’s employment
benefits from Tuesday Morning will terminate as of the Termination Date except
where provided for by a specific Tuesday Morning benefit plan, by an applicable
statute, or by this Agreement.  Pursuant to the Comprehensive Omnibus Budget
Reconciliation Act (“COBRA”), Employee and his

 

Initials

/s/JR /s/RMR

 

1

--------------------------------------------------------------------------------


 

eligible family members have the right to continue their coverage under Tuesday
Morning’s health insurance plan.  If Employee elects under COBRA to continue his
coverage under Tuesday Morning’s health insurance plan as of September 1, 2013
then for each month from September 1, 2013, to February 28, 2014. Employee will
pay the employee portion of the premium and Tuesday Morning will pay the
difference between the premium amount Employee pays and the total monthly
premium due for Employee’s coverage.  If Employee elects to continue his
coverage under Tuesday Morning’s health insurance plan after February 28, 2014,
he will be responsible for paying the full premium for the coverage.

 

4.                                      Career Transition Services.  Tuesday
Morning will provide Employee with career transition services from RiseSmart
that will assist the Employee in his search for a new position.  Tuesday Morning
will pay up to $2,500 to RiseSmart for a services package to the extent used by
Employee by March 1, 2014.

 

5.                                      Return of Tuesday Morning Property.  As
of the date Employee signs this Agreement, he represents that he has returned to
Tuesday Morning all Company-owned or leased property or documents in his
possession or under his control, except for documents related to his
compensation and benefits.

 

6.                                      Nondisclosure and Nonuse.  Employee,
during his employment by Tuesday Morning, has had access to and has become
familiar with Tuesday Morning’s operations, procedures, computer systems,
customer information, pricing techniques, methods of doing business,
merchandise, marketing plans, financial and accounting information, employee
salary and benefit information and other confidential information which is
regularly used in the operation of Tuesday Morning’s business, but is not within
the public domain.  For the purposes of this Agreement all such information is
collectively referred to as the “Confidential Information.”  Employee
acknowledges and agrees that the Confidential Information is a valuable, special
and unique asset of Tuesday Morning, the disclosure or use of which could cause
substantial injury and loss of profits and goodwill to Tuesday Morning. 
Accordingly, Employee shall not directly or indirectly in any way use or
disclose any of the Confidential Information. Employee also agrees that he will
not access Tuesday Morning’s computer systems, download files or information
from Tuesday Morning’s computer systems or in any way interfere, disrupt, modify
or change any computer program used by Tuesday Morning or any data stored on
Tuesday Morning’s computer systems.

 

7.                                      Release.  Employee, on behalf of himself
and his heirs, executors or administrators, hereby releases, discharges and
agrees not to sue or file any charges or claims against Tuesday Morning, its
predecessors, successors and assigns, parent, subsidiaries, affiliates, current
and former directors, officers, shareholders, employees, representatives,
agents, and employee benefit plans under any local, state, or federal law, for
any type of claim, demand or action whatsoever.  Employee understands and agrees
that he is waiving and releasing any and all claims he may have against Tuesday
Morning, its predecessors, successors and assigns, parent, subsidiaries,
affiliates, current and former

 

Initials

/s/JR /s/RMR

 

2

--------------------------------------------------------------------------------


 

directors, officers, shareholders, employees, representatives, agents, and
employee benefit plans, including, but not limited to, claims for unpaid wages,
employment discrimination, breach of contract, fraud, emotional distress,
wrongful discharge, negligence, personal injury and retaliation, whether or not
such claims arise under common-law, contract or tort theories or under any
federal, state or local law, including without limitation Title VII of the Civil
Rights Act of 1964; Sections 1981 through 1988 of Title 42 of the United States
Code; the Equal Pay Act; the National Labor Relations Act; the Employee
Retirement Income Security Act of 1974; the Americans With Disabilities Act of
1990; the Family and Medical Leave Act of 1993, as amended; the Fair Labor
Standards Act of 1938, as amended; and the Genetic Information Nondiscrimination
Act of 2008.  This release does not affect Employee’s right to benefits under
the terms of any employee benefit plan in which he participated while employed
by Tuesday Morning, his right to enforce the terms of this Agreement, or any
right which as a matter of law may not be waived.

 

8.                                      Waiver of Age Discrimination Claim. 
Pursuant to the Age Discrimination in Employment Act of 1967 (29 U.S.C. §626),
Employee acknowledges:

 

(a)                                 He is encouraged to have this Agreement
reviewed by an attorney;

 

(b)                                 He is releasing all claims relating to his
employment and separation from employment under the Age Discrimination in
Employment Act of 1967;

 

(c)                                  He is not waiving any rights or claims that
may arise after the date this Agreement is signed;

 

(d)                                 He has forty-five (45) days from the date he
receives this Agreement to consider this Agreement;

 

(e)                                  For a period of seven (7) days following
the date Employee signs this Agreement, Employee may revoke this Agreement and
this Agreement shall not become effective or enforceable until the revocation
period expires.  In order for the revocation to be effective it must be in
writing and delivered to the Company’s Human Resources Department in Dallas,
Texas;

 

(f)                                   By executing this Agreement, Employee
represents that he fully understands all provisions of the Agreement and
understands the consequences of executing this Agreement.

 

9.                                      Waiver of Future Employment.  Employee
agrees that in the future he will not apply for employment with Tuesday Morning
and will not accept any offer of employment made by any employee of Tuesday
Morning or anyone purporting to represent Tuesday Morning.

 

10.                               No Harm.  Employee will not engage in any
conduct or take any action, written or oral, that will reflect negatively on or
harm the reputation or business interest of

 

Initials

/s/JR /s/RMR

 

3

--------------------------------------------------------------------------------


 

Tuesday Morning.  Employee agrees not to interfere with Tuesday Morning’s
operations or its relationships with its employees, vendors and customers.

 

11.                               References.  In response to requests by
prospective employers for information about Employee’s employment by Tuesday
Morning, Tuesday Morning will disclose only Employee’s dates of employment and
position and will verify his salary.

 

12.                               Confidentiality of this Agreement.  It is the
express intent of the parties that the terms and conditions of this Agreement
shall not be disclosed except in response to a validly issued subpoena, a
request from a government agency or as set out below.  The parties agree that
Tuesday Morning may disclose the terms of this Agreement to its officers,
directors, managers, attorneys and to those employees who are necessary to carry
out the terms of the Agreement.  The parties agree that Employee may disclose
the terms of this Agreement to his spouse, his attorney and to his financial
advisor.

 

13.                               Non-Solicitation or Hiring.  Employee agrees
that he will not hire or solicit for employment any employees, officers or
senior management of Tuesday Morning for a period of twelve (12) months after
the date of this Agreement.

 

14.                               Attorney Advice/Voluntary Agreement.  Employee
acknowledges that Tuesday Morning has advised Employee by this writing that
Employee should consult an attorney before executing this Agreement.  Employee
understands it is Employee’s choice whether or not to enter into this Agreement
and that Employee’s decision to do so is voluntary and is made knowingly.

 

15.                               No Admission of Wrongdoing.  This Agreement
shall not in any way be construed as an admission by Tuesday Morning that it has
violated any law or acted wrongfully with respect to Employee or any other
person.

 

16.                               Entire Agreement/Modification.  This Agreement
sets forth the entire agreement between the parties and fully supersedes any and
all prior agreements or understandings between the parties regarding the
subjects in this Agreement.  No change or modification of this Agreement shall
be valid or binding upon the parties unless such change or modification is in
writing and signed by the parties.

 

17.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Texas.

 

18.                               Miscellaneous.  This Agreement shall be
construed as a whole in accordance with its fair meaning and not strictly for or
against any of the parties.  If any court determines that any provision of this
Agreement is unenforceable for any reason, the parties agree that such
determination shall not bar or affect the parties’ right to enforce the
remaining provisions of this Agreement.  A waiver of a breach of any term of
this Agreement by any party shall not be construed as a waiver of any subsequent
breach of the

 

Initials

/s/JR /s/RMR

 

4

--------------------------------------------------------------------------------


 

same term or of any other breach of a different term.  This Agreement may be
executed by each party in separate counterparts, each of which shall be deemed
an original and constitute one document.

 

19.                               Acknowledgment.  By signing below, the parties
represent that they have carefully read and considered this Agreement and fully
understand the extent and impact of its provisions.  The parties acknowledge
they have signed this Agreement voluntarily.

 

 

EMPLOYEE

TUESDAY MORNING, INC.

 

 

By:

/s/ John Rossler

 

By:

/s/ Michael Rouleau

 

John Rossler

 

Michael Rouleau

 

 

Chief Executive Officer

 

 

 

8/29/13

 

8-29-13

Date signed

Date signed

 

Initials

/s/JR /s/RMR

 

5

--------------------------------------------------------------------------------

 